Case 1:17-cv-00052-IMK-MJA Document 123-1 Filed 07/29/19 Page 1 of 17 PageID #:
                                    4466
Case 1:17-cv-00052-IMK-MJA Document 123-1 Filed 07/29/19 Page 2 of 17 PageID #:
                                    4467
Case 1:17-cv-00052-IMK-MJA Document 123-1 Filed 07/29/19 Page 3 of 17 PageID #:
                                    4468
Case 1:17-cv-00052-IMK-MJA Document 123-1 Filed 07/29/19 Page 4 of 17 PageID #:
                                    4469
Case 1:17-cv-00052-IMK-MJA Document 123-1 Filed 07/29/19 Page 5 of 17 PageID #:
                                    4470
Case 1:17-cv-00052-IMK-MJA Document 123-1 Filed 07/29/19 Page 6 of 17 PageID #:
                                    4471
Case 1:17-cv-00052-IMK-MJA Document 123-1 Filed 07/29/19 Page 7 of 17 PageID #:
                                    4472
Case 1:17-cv-00052-IMK-MJA Document 123-1 Filed 07/29/19 Page 8 of 17 PageID #:
                                    4473
Case 1:17-cv-00052-IMK-MJA Document 123-1 Filed 07/29/19 Page 9 of 17 PageID #:
                                    4474
Case 1:17-cv-00052-IMK-MJA Document 123-1 Filed 07/29/19 Page 10 of 17 PageID #:
                                     4475
Case 1:17-cv-00052-IMK-MJA Document 123-1 Filed 07/29/19 Page 11 of 17 PageID #:
                                     4476
Case 1:17-cv-00052-IMK-MJA Document 123-1 Filed 07/29/19 Page 12 of 17 PageID #:
                                     4477
Case 1:17-cv-00052-IMK-MJA Document 123-1 Filed 07/29/19 Page 13 of 17 PageID #:
                                     4478
Case 1:17-cv-00052-IMK-MJA Document 123-1 Filed 07/29/19 Page 14 of 17 PageID #:
                                     4479
Case 1:17-cv-00052-IMK-MJA Document 123-1 Filed 07/29/19 Page 15 of 17 PageID #:
                                     4480
Case 1:17-cv-00052-IMK-MJA Document 123-1 Filed 07/29/19 Page 16 of 17 PageID #:
                                     4481
Case 1:17-cv-00052-IMK-MJA Document 123-1 Filed 07/29/19 Page 17 of 17 PageID #:
                                     4482
